Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Preliminary Amendment file on 09/14/2020. The claims 13-23 and 33-46 were cancelled. The amendment has been entered. Claims 1-12 and 24-32 are remain pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite “generating a decision tree based response to a query that is related to a group of at least one user out of multiple groups of at least one users”, “wherein the generating of the decision tree based response comprises applying one or more decisions of a group specific decision tree”, “the group specific decision tree is associated with the group and is generated by applying an embedding function and regression functions on group related information, wherein the embedding function and the regression functions are learnt using information related to other groups of the multiple groups.”
It is unclear which group (e.g. user or specific decision tree) is referring to in limitations “the group specific decision tree is associated with the group and is generated by applying an embedding function and regression functions on group related information, wherein the embedding function and the regression functions are learnt using information related to other groups of the multiple groups.”
Clarification is needed. Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
obtaining the query; (receiving input)
generating the decision tree based response, (mental process)
wherein the generating of the decision tree based response comprises applying one or more decisions of a group specific decision tree, wherein the group specific decision tree is associated with the group and is generated by applying an embedding function and regression functions on group related information, wherein the embedding function and the regression functions are learnt using information related to other groups of the multiple groups. (mental process and mathematical concept)
The claimed concept is a method of creating a decision tree based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The obtaining query step is recited at a high level of generality (i.e., as a general means of receiving input) and amounts to mere receiving data, which is a form of insignificant extra-solution activity. 
The claim did not recite additional elements. Note that simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.
Claim 2. (Original) The method according to claim 1 wherein nodes of the group specific decision tree are represented by mathematical expressions. (mathematical concept)

Claim 3. (Original) The method according to claim 1 wherein the regression functions comprise a first regression function and a second regression function. (mathematical concept)
 
Claim 4. (Original) The method according to claim 3 wherein the first regression function once applied determines decisions rules associated with inner nodes of the group specific decision tree. (mathematical concept)

Claim 5. (Original) The method according to claim 3 wherein the second regression function once applied determines values of leaves of the group specific decision tree. (mathematical concept)
 

Claim 6. (Original) The method according to claim 1 wherein the embedding function and the regression functions are learnt using a loss function that considers a sparsity loss. (mathematical concept)

Claim 7. (Original) The method according to claim 1 wherein at least one function out of the embedding function and the regression functions are learnt using a loss function that considers a sparsity loss. (mathematical concept)

Claim 8. (Original) The method according to claim 1 wherein the group specific decision tree is a hard tree.  (data description)

Claim 9. (Original) The method according to claim 1 wherein the group specific decision tree is a soft tree. (data description)

Claim 10. (Original) The method according to claim 1 wherein each node of the group specific decision tree is a function of a first parameter, a probabilistic parameter and a pseudo probability vector.  (mathematical concept)

Claim 11. (Original) The method according to claim 1 wherein each node of the group specific decision tree is a function of a first parameter, a probabilistic parameter and a sparse vector.  (mathematical concept)

Claim 12. (Original) The method according to claim 1 wherein the decision tree based response is a recommendation. (mental process)

Same conclusion for independent claim 24 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-12 and 24-32 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (NPL: TEM: Tree-enhanced embedding model for explainable recommendation, 2018), hereinafter Wang.

Claim 1. (Original) A method for generating a decision tree based response to a query that is related to a group of at least one user out of multiple groups of at least one users, the method comprises: 
Wang discloses obtaining the query; 
Wang: (page 1548 section 4.) See Table 2 and 3.

    PNG
    media_image1.png
    242
    488
    media_image1.png
    Greyscale

Wang discloses generating the decision tree based response, wherein the generating of the decision tree based response comprises applying one or more decisions of a group specific decision tree, 
Wang: (page 1545 section 2.2)

    PNG
    media_image2.png
    314
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    494
    media_image3.png
    Greyscale

Wang discloses wherein the group specific decision tree is associated with the group and is generated by applying an embedding function and regression functions on group related information, wherein the embedding function and the regression functions are learnt using information related to other groups of the multiple groups.  
Wang: (page 1545 section 3.1)

    PNG
    media_image4.png
    232
    482
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    489
    578
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    452
    488
    media_image6.png
    Greyscale

See section 3.2 “Learning” for detail.


Regarding Claim 24, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 24 recites “non-transitory computer readable medium”. 
Wang discloses non-transitory computer readable medium on (page 1548 section 4) conducting experiments using computer system which comprise of processor coupled with memory.


Claim 2 and 25
Wang discloses wherein nodes of the group specific decision tree are represented by mathematical expressions.  
Wang: (page 1545 section 3.1)

    PNG
    media_image4.png
    232
    482
    media_image4.png
    Greyscale


Claim 3 and 26 
Wang discloses wherein the regression functions comprise a first regression function and a second regression function.  
Wang: (page 1545 section 2.2) “the regression functions comprise first regression function”

    PNG
    media_image7.png
    502
    484
    media_image7.png
    Greyscale

Wang: (page 1545 section 3.1) “the regression functions comprise second regression function”

    PNG
    media_image8.png
    309
    485
    media_image8.png
    Greyscale



Claim 4 and 27
Wang discloses wherein the first regression function once applied determines decisions rules associated with inner nodes of the group specific decision tree.  
Wang: (page 1545 section 2.2) “the regression functions comprise first regression function”

    PNG
    media_image7.png
    502
    484
    media_image7.png
    Greyscale


Claim 5 and 28
Wang discloses wherein the second regression function once applied determines values of leaves of the group specific decision tree.  
Wang: (page 1545 section 3.1) “the regression functions comprise second regression function”

    PNG
    media_image8.png
    309
    485
    media_image8.png
    Greyscale


Claim 8 and 31
Wang discloses wherein the group specific decision tree is a hard tree.  
Wang: (page 1545 section 2.2)

    PNG
    media_image9.png
    629
    581
    media_image9.png
    Greyscale

Claim 12. (Original) The method according to claim 1 wherein the decision tree based response is a recommendation.
Wang (page 1544 section 1) “As a main technical contribution, this work presents a new scheme that unifies the strengths of embedding-based and tree based methods for recommendation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (NPL: TEM: Tree-enhanced embedding model for explainable recommendation, 2018), hereinafter Wang, in view of Chen et al (NPL: Efficient and robust deep learning with correntropy-induced loss function, 2016), hereinafter Chen.
Claim 6 and 29 
Wang discloses wherein the embedding function and the regression functions are learnt using a loss function 
Wang: (page 1547 section 3.2)

    PNG
    media_image10.png
    487
    489
    media_image10.png
    Greyscale


Wang does not appear to explicitly disclose a loss function that considers a sparsity loss.  
However, Chen discloses a loss function that considers a sparsity loss on (page 1022 section 3.1.2) 

    PNG
    media_image11.png
    123
    486
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    303
    492
    media_image12.png
    Greyscale

(page 1023 section 3.2) 

    PNG
    media_image13.png
    357
    497
    media_image13.png
    Greyscale


 	Wang and Chen are analogous art because they are from the “same field of endeavor” deep learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Chen before him or her, to modify the method of Wang to include the correntropy-induced loss function of Chen because 
The suggestion/motivation for doing so would have been Chen (Abstract) 
“In particular, the mean square error (MSE), a commonly used optimization cost function in deep learning, is rather sensitive to outliers (or impulsive noises). Robust methods are needed to improve the learning performance and immunize the harmful influences caused by outliers which are pervasive in real-world data. In this paper, we
propose an efficient and robust deep learning model based on stacked auto-encoders and Correntropy-induced loss function (CLF), called CLF-based stacked auto-encoders
(CSAE). CLF as a nonlinear measure of similarity is robust to outliers and can approximate different norms of data.”
Therefore, it would have been obvious to combine Wang and Chen to obtain the invention as specified in the instant claim(s).

Claim 7 and 30 
Wang discloses wherein at least one function out of the embedding function and the regression functions are learnt using a loss function that considers a sparsity loss.  
Wang: (page 1547 section 3.2)

    PNG
    media_image10.png
    487
    489
    media_image10.png
    Greyscale


Wang does not appear to explicitly disclose a loss function that considers a sparsity loss.  
However, Chen discloses a loss function that considers a sparsity loss on (page 1022 section 3.1.2) 

    PNG
    media_image11.png
    123
    486
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    303
    492
    media_image12.png
    Greyscale

(page 1023 section 3.2) 

    PNG
    media_image13.png
    357
    497
    media_image13.png
    Greyscale


 	Wang and Chen are analogous art because they are from the “same field of endeavor” deep learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Chen before him or her, to modify the method of Wang to include the correntropy-induced loss function of Chen because this combination increase the performance of the machine learning.
The suggestion/motivation for doing so would have been Chen (Abstract) 
“In particular, the mean square error (MSE), a commonly used optimization cost function in deep learning, is rather sensitive to outliers (or impulsive noises). Robust methods are needed to improve the learning performance and immunize the harmful influences caused by outliers which are pervasive in real-world data. In this paper, we
propose an efficient and robust deep learning model based on stacked auto-encoders and Correntropy-induced loss function (CLF), called CLF-based stacked auto-encoders
(CSAE). CLF as a nonlinear measure of similarity is robust to outliers and can approximate different norms of data.”
Therefore, it would have been obvious to combine Wang and Chen to obtain the invention as specified in the instant claim(s).

Claim(s) 9-11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (NPL: TEM: Tree-enhanced embedding model for explainable recommendation, 2018), hereinafter Wang, in view of Sun et al (NPL: Learning multiple-question decision tress for cold-start recommendation, 2013), hereinafter Sun.

Claim 9 and 32
Wang does not appear to explicitly disclose a soft tree.  
However, Sun discloses the group specific decision tree is a soft tree on 
(page 4 section 3.1) 

    PNG
    media_image14.png
    507
    584
    media_image14.png
    Greyscale


Wang and Sun are analogous art because they are from the “same field of endeavor” deep learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Sun before him or her, to modify the method of Wang to include the probability decision tree of Sun  because this combination increase the accuracy of the prediction.
The suggestion/motivation for doing so would have been Sun (Abstract) “In this work, we propose a novel algorithm that learns to conduct the interview process guided by a decision tree with multiple questions at each split. The splits, represented as sparse weight vectors, are learned through an L1-constrained optimization framework. The users are directed to child nodes according to the inner product of their responses and the corresponding weight vector. More importantly, to account for the variety of responses coming to a node, a linear regressor is learned within each node using all the previously obtained answers as input to predict item ratings. A user study, preliminary but first in its kind in cold-start recommendation, is conducted to explore the efficient number and format of questions being asked in a recommendation survey to minimize user cognitive efforts.”
Therefore, it would have been obvious to combine Wang and Sun to obtain the invention as specified in the instant claim(s).

Claim 10. (Original) Wang does not appear to explicitly disclose a probabilistic parameter and a pseudo probability vector.  
However, Sun discloses each node of the group specific decision tree is a function of a first parameter, a probabilistic parameter and a pseudo probability vector on 
(page 6 section 4.1) 

    PNG
    media_image15.png
    575
    584
    media_image15.png
    Greyscale

Wang and Sun are analogous art because they are from the “same field of endeavor” deep learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Sun before him or her, to modify the method of Wang to include the probability decision tree of Sun  because this combination increase the accuracy of the prediction.
The suggestion/motivation for doing so would have been Sun (Abstract) “In this work, we propose a novel algorithm that learns to conduct the interview process guided by a decision tree with multiple questions at each split. The splits, represented as sparse weight vectors, are learned through an L1-constrained optimization framework. The users are directed to child nodes according to the inner product of their responses and the corresponding weight vector. More importantly, to account for the variety of responses coming to a node, a linear regressor is learned within each node using all the previously obtained answers as input to predict item ratings. A user study, preliminary but first in its kind in cold-start recommendation, is conducted to explore the efficient number and format of questions being asked in a recommendation survey to minimize user cognitive efforts.”
Therefore, it would have been obvious to combine Wang and Sun to obtain the invention as specified in the instant claim(s).

Claim 11. (Original) Wang does not appear to explicitly disclose a probabilistic parameter.
However, Sun discloses each node of the group specific decision tree is a function of a first parameter, a probabilistic parameter and a sparse vector on 
(page 4 section 3.1) 

    PNG
    media_image16.png
    182
    577
    media_image16.png
    Greyscale


    PNG
    media_image14.png
    507
    584
    media_image14.png
    Greyscale


Wang and Sun are analogous art because they are from the “same field of endeavor” deep learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Sun before him or her, to modify the method of Wang to include the probability decision tree of Sun  because this combination increase the accuracy of the prediction.
The suggestion/motivation for doing so would have been Sun (Abstract) “In this work, we propose a novel algorithm that learns to conduct the interview process guided by a decision tree with multiple questions at each split. The splits, represented as sparse weight vectors, are learned through an L1-constrained optimization framework. The users are directed to child nodes according to the inner product of their responses and the corresponding weight vector. More importantly, to account for the variety of responses coming to a node, a linear regressor is learned within each node using all the previously obtained answers as input to predict item ratings. A user study, preliminary but first in its kind in cold-start recommendation, is conducted to explore the efficient number and format of questions being asked in a recommendation survey to minimize user cognitive efforts.”
Therefore, it would have been obvious to combine Wang and Sun to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148